 
 
Exhibit 10.2
 


ADVISORY SERVICES AGREEMENT
This Advisory Services Agreement (Agreement) is made as of October 20, 2016
between Cigna Corporation (Company), and Herbert A. Fritch (Advisor) (Company
and Advisor together, the Parties).
WHEREAS, the Company has determined that it is in its best interests to have
Advisor provide the Company with services as an Advisor during the Advisory
Period (as defined in Section 1 below); and
WHEREAS, the Parties desire to enter into an agreement embodying the terms and
conditions of such service;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt of which are hereby
acknowledged, the Parties hereto agree as follows:
1.            Advisory Period.  The term of Advisor's engagement by the Company
pursuant to this Agreement shall begin on November 12, 2016 and end on December
31, 2017, (the Advisory Period), unless the Advisory Period ends early and
Advisory's engagement is terminated under Section 6 of this Agreement.  The
Advisory Period may be extended by mutual agreement in writing by the Parties.
2.            Engagement, Duties.
a.            General.  Subject to the terms and conditions set forth herein,
the Company shall engage Advisor during the Advisory Period to provide the
Company or its subsidiaries or affiliates with the services set forth on the
attached Schedule A (the Services).   Advisor hereby accepts such engagement. 
The duties and responsibilities of Advisor shall include such duties and
responsibilities as the Company may from time to time reasonably assign to
Advisor, commensurate with those initially specified on Schedule A.
b.            The Parties agree that, at all times during the Advisory Period,
Advisor will be acting as an independent contractor to the Company, and nothing
in this Agreement will be construed to create an employment relationship between
the Company and Advisor during the Advisory Period.  During the Advisory Period
Advisor will be free to become employed by, or provide services to, any other
person or entity as long as that employment, or the providing of those services,
does not violate, or conflict in any way with, Advisor's obligations and
promises under this Agreement or any other agreement in effect between the
Advisor and the Company.
3.            Retainer.
a.            In consideration for the performance of the Services during the
Advisory Period, the Company agrees to pay Advisor a total retainer (the
Retainer) of $500,000, payable in arrears in five equal installments of $100,000
between the 1st and the 15th day of January 2017, April 2017, July 2017, October
2017 and January 2018, respectively.  Advisor will be responsible for, and will
file on a timely basis, all tax returns and payments required to be filed or
made to any federal, state or local authority with respect to payments or
benefits hereunder and will indemnify and hold the Company harmless for
Advisor's failure to file any such return or to make any such payment.  The
Company will not withhold or pay any federal, state, local or foreign income tax
or other wage withholding on behalf of Advisor.  The Company will not treat
Advisor as an employee with respect to the services rendered under this
Agreement for federal, state, local or foreign tax purposes.  If, for any
reason, the Company will become liable to pay, or will pay, any such taxes, it
will be entitled to deduct from any payments payable to Advisor hereunder all
amounts so paid or required to be paid.
b.            Advisor acknowledges that he is not entitled to participate, as an
Advisor, in any of the Company's compensation or benefit plans or programs for
active employees during the Advisory Period.  Advisor hereby waives any right to
participate in any compensation or benefit plan of the Company during the
Advisory Period, but this waiver will have no effect on any of Advisor's rights
to participate, as a retired employee, in any Company compensation, benefit, or
retirement plans or programs.
 
 
1

--------------------------------------------------------------------------------

 
4.            Expense Payment and Reimbursement.  All business expenses that
Advisor incurs in connection with the performance of the Services will be borne
by the Company or reimbursed by the Company in accordance with its expense
reimbursement policies for employees. All receipts for such expenses must be
presented for reimbursement within 45 days after the expenses are incurred in
providing such assistance.
5.            Indemnity, Insurance.  In Advisor's capacity as an Advisor, the
Company will indemnify Advisor and provide liability insurance coverage for the
work Advisor is doing for the Company and at coverage levels reasonably
determined by the Company.
6.            Early Termination.
a.            If Advisor dies or has a Disability (as defined below) during the
Advisory Period, Advisor's engagement hereunder will immediately terminate.
b.            Either Party may terminate Advisor's engagement hereunder for any
reason by providing the other Party at least 30 days advance written notice of
intent to terminate.
c.            In addition to the Company's right to terminate with notice
pursuant to Section 6.b above, the Company will have the right in its sole
discretion to terminate Advisor's engagement hereunder immediately if Advisor:
(1) becomes an employee or partner of, or enters into any similar relationship
(other than as a non-employee director or as an advisory board member) with, any
person or entity other than the Company; (2) engages in any conduct or behavior
that is in violation of any Company standard or code of conduct policy that is
applicable to Advisor and fails to correct such violation within 10 days of
written notice from the Company of the violation, if such violation is amenable
to correction; (3) renders any services in any capacity to a Competitor (as
defined in the Agreement and Release Advisor entered into with HealthSpring,
Inc. dated October 20, 2016 (the "Agreement and Release")); or (4) violates any
restrictive covenant set forth in this Agreement or in any other agreement in
effect with the Company or its subsidiaries or affiliates, including, but not
limited to, those restrictive covenants set forth in paragraph 2.b, c, d, e, f,
g, and h of the Agreement and Release, which Advisor agrees shall be in full
force in effect through the later of the term specified in the Agreement and
Release or the Advisory Period and fails to correct such violation within 10
days of written notice from the Company of the violation, if such violation is
amenable to correction.
If the Advisory Period ends early and Advisor's engagement is terminated under
Section 6.a.or by the Company under Section 6.b. above, then the Company shall
remain obligated to pay Advisor only the Retainer installment for the period in
which the Advisory Period ends early.  If the Advisory Period ends early and
Advisor's engagement is terminated by Advisor under Section 6.b. or by the
Company under Sections 6.c.(1) or (2) above, then the Company shall remain
obligated to pay Advisor only a pro-rated portion of the Retainer installment
for the days the Services were performed during the period in which the Advisory
Period ends early. If the Advisory Period ends early and Advisor's engagement is
terminated by the Company under Sections 6.c. (3) or (4). above, then the
Company shall be under no further obligation to pay Advisor any additional
amounts under this Agreement and Advisor expressly agrees to re-pay Company any
amounts that have already been paid to him under this Agreement within 14 days
of the termination date.
For purposes of this Agreement, "Disability" means any condition that would
qualify for a benefit under the Cigna Long-Term Disability Plan.
 
 
 
2

--------------------------------------------------------------------------------

 
7.            Confidentiality.  Advisor acknowledges that, while providing the
Services, he may be placed in a position to acquire knowledge of Confidential
Information (as defined below).  Advisor agrees to comply with all Company
policies regarding Confidential Information applicable to Advisor, including,
without limitation, those set forth below, or as may be otherwise required by
law.  Advisor agrees to safeguard Confidential Information no matter how it is
obtained, and Advisor will not discuss or use, directly or indirectly, any
Confidential Information either on or off the Company's site other than as
specifically authorized by the Company.  Advisor agrees to use due care in
conversation with Company employees or other Advisors to the Company (or their
employees or subcontractors) not to disclose non-public information, including,
without limitation, information about the names of the Company's clients or the
existence of the Company's assignments to persons who do not have a need to
know, and to exercise special care in all public places (e.g., social
gatherings, restaurants, elevators) to ensure that even casual conversation or
inadvertent displays of written material do not lead to release of such
information.  Advisor agrees at all times to maintain Confidential Information
in a manner designed to secure its confidentiality, and not to remove
Confidential Information from the Company's premises at any time without
permission. It shall not, however, be a violation of this Section 7 for Advisor
to provide Confidential Information to any federal, state or local governmental
agency or commission, including but not limited to, the Equal Employment
Opportunity Commission, the National Labor Relations Board, or the Securities
and Exchange Commission.  Furthermore, the Company shall use reasonable efforts
to avoid providing Advisor any material, non-public information, and shall use
reasonable efforts to provide Advisor advance notice that the Company intends to
provide material, non-public information to Advisor.
For purposes of this Agreement, "Confidential Information" shall mean all
information that is (a) disclosed to or known by Advisor as a consequence of or
through employment with or Services provided to the Company and (b) not
generally known to persons or entities outside the Company.  Confidential
Information includes, but is not limited to, technical or non-technical data,
formulas, computer programs, devices, methods, techniques, processes, financial
data, personnel data, customer-specific information, confidential customer
lists, production and sales information, supplier-specific information, cost
information, marketing plans and strategies, or other data or information that
constitutes a trade secret or is otherwise treated as being confidential by the
Company.
8.            Dispute Resolution.  The Parties agree to use the following
process to resolve any disputes that may arise under this Agreement; provided,
however, that any dispute related to a breach of the restrictive covenants in
the Agreement and Release referenced herein shall be resolved in accordance with
the provisions set forth in the Agreement and Release:
a.            Negotiation.  The Parties (or their designated representatives)
will attempt in good faith to resolve any controversy, dispute, claim or
question arising out of or in relation to this Agreement, including without
limitation its interpretation, performance or non-performance by either party,
termination, or any breach thereof (collectively, a  Controversy) promptly by
negotiation.
b.            Mediation.  If the Controversy has not been resolved by
negotiation within 45 days of the disputing party's notice, either party may,
upon written notice to the other party, initiate mediation of the Controversy in
accordance with the Commercial Mediation Rules of the American Arbitration
Association, to the extent that such provisions are not inconsistent with the
provisions of this section.
c.            Binding Arbitration.  If the Controversy has not been resolved by
mediation within 30 days of the appointment of the mediator, or if a mediator is
not appointed within 30 days of the notice of mediation, then upon written
notice either party may elect to submit the Controversy to binding arbitration
conducted in the state where the services are being performed.  The parties to
this agreement are hereby expressly waiving their rights to have any Controversy
decided in a court of law and/or equity before a judge or jury, and instead are
accepting the use of binding arbitration.  Such arbitration shall be governed by
the provisions of the Commercial Arbitration Rules of the American Arbitration
Association, to the extent that such provisions are not inconsistent with the
provisions of this section.
This Dispute Resolution process shall be the sole and exclusive means for
resolving any Controversy provided, however, that either party may seek a
preliminary injunction, attachments or other provisional judicial relief if such
action is necessary to avoid irreparable damage or to preserve the status quo
and the Company may seek injunctive relief for specific performance of the
covenants referenced in Section 7.  Despite such action the parties will
continue to participate in good faith in this Dispute Resolution process.  The
initiation of this Dispute Resolution process shall toll the running of the
statute of limitations for any cause of action arising from the Controversy. 
All time limitations contained in the Dispute Resolution sections above may be
altered by mutual agreement of the parties.
 
 
 
3

--------------------------------------------------------------------------------

 


9.               Governing Law.  This Agreement will be governed by, and
construed in accordance with, the laws of the Commonwealth of Pennsylvania
applicable to contracts to be performed entirely in such state and without
regard to the choice of law provisions thereof.
10.            Successors and Assigns.  Advisor may neither assign this
Agreement nor delegate any obligation hereunder without the Company's prior
written consent.  This Agreement will inure to the benefit of and be binding
upon the Company and the Company's successors and assigns.
11.            Severability.  If any term or provision of this Agreement is
found to be invalid or unenforceable, the remainder of this Agreement shall be
considered severable and shall not be affected thereby, and each term of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.
12.            Waiver.  The failure by either Party to insist upon strict
performance of any of the provisions herein on any occasion will not be deemed a
waiver of its rights under that provision or any other provisions herein.
13.            Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the Parties hereto with respect to the matters covered
hereby.  This Agreement shall not be changed, altered, modified or amended,
except by a written agreement signed by the Parties hereto.
14.            Counterparts.  This Agreement may be executed by the Parties
hereto in counterparts, each of which will be deemed an original, but both such
counterparts will together constitute one and the same document.
15.            Headings.  Headings in this Agreement are for reference purposes
only and shall not be deemed to have any substantive effect.
 IN WITNESS WHEREOF, the Parties hereto have signed this Agreement as of the
date and year first written above.


CIGNA CORPORATION
ADVISOR
     
By:
/s/ John M. Murabito
/s/ Herbert A. Fritch
 
John M. Murabito
Herbert A. Fritch

 
 
 
4

--------------------------------------------------------------------------------

 
SCHEDULE A
Advisor agrees to provide the following Services to the Company pursuant to his
engagement under the Agreement during the Advisory Period:



· Advisor will consult with and advise the Company with respect to such business
of the Company as the Company shall request, such consultation and advice to be
at such times and places and to be performed in such manner as shall be
reasonably determined by the Advisor and the Company with reasonable advance
notice to Advisor.  Specifically, Advisor agrees to provide the following
Advisory services to the Company during the Advisory Period:




o Advice and counsel to the Company's Management on business planning and
strategy




o Consultation to the Company's Board of Directors (Advisor to be available to
attend meetings with the Board of Directors or meetings of its Committees)



In no event shall the Services amount to more than 30% of the average level of
services you performed for the Company during the 36 months immediately prior to
your retirement from the Company as President of HealthSpring.


A-1

--------------------------------------------------------------------------------